t c memo united_states tax_court laura ung petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency and a penalty for p’s tax_year the primary issues are whether distributions from each of p’s two qualified_retirement_plans are subject_to the additional tax on early distributions pursuant to sec_72 and whether p is liable for the accuracy-related_penalty under sec_6662 held p does not qualify under any of the exceptions pursuant to sec_72 and is liable for the additional tax for early distributions from the retirement plans for held further p is liable for the accuracy-related_penalty pursuant to sec_6662 for laura ung pro_se carolyn a schenck for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a deficiency in petitioner’s income_tax for the tax_year after concessions the issues remaining are whether a distribution of dollar_figure from petitioner’s morgan stanley co retirement account qualifies under the first-time home purchase exception pursuant to sec_72 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue all rule references are to the tax_court rules_of_practice and procedure petitioner concedes that she had unreported wage income from hardin hyundai of dollar_figure for petitioner concedes that she had unreported interest_income from her citibank account of dollar_figure for petitioner also concedes that she received a taxable_distribution from her fidelity investments retirement account of dollar_figure that was unreported for finally petitioner concedes that she received a dollar_figure taxable_distribution from her morgan stanley retirement account that was originally unreported on her tax_return whether a distribution of dollar_figure from petitioner’s fidelity investments retirement account qualifies under any exception pursuant to sec_72 and whether petitioner is liable for a sec_6662 accuracy-related_penalty of dollar_figure for findings_of_fact the parties’ stipulation of facts with accompanying exhibits and the supplemental stipulation of facts with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california during petitioner held various financial records positions with los angeles california area car dealerships the notice_of_deficiency and petitioner’s petition to this court originally listed her first name as lora however on petitioner’s tax_return her first name is spelled laura during trial petitioner testified that she legally changed her name about four or five years ago from lora to laura petitioner did not contest the different spellings of her first name for purposes of this opinion this court takes notice that although petitioner’s legal name is now laura she also spelled her name as either lora or laora on documentation relating to the tax_year properties associated with petitioner4 a certified grant deed recorded with the los angeles county office of the registrar-recorder county clerk documents the purchase of a residential property pincite ellen drive west covina california ellen drive property on date by petitioner under the name laora ung on date petitioner retitled the property by executing a new grant deed from laora ung to lora d ung a subsequent grant deed from lora d ung to chamnam d ung and lora d ung as joint_tenants transferred ownership of the residential property on date to the two of them chamnam d ung is petitioner’s brother in the ellen drive property was sold by chamnam d ung and lora d ung as joint_tenants between and for purposes of filing her at trial respondent’s witness revenue_officer huerta-harris testified that she ran a property records search for both the ellen drive property and kam court west covina california kam court property on date revenue_officer huerta-harris conducted a search using petitioner’s first and last name it is unclear what name revenue_officer huerta-harris used for the date search on date revenue_officer huerta-harris went back to the county recorder’s office under the instruction to search for property records on variations of petitioner’s name federal_income_tax returns petitioner listed the ellen drive property as her contact and mailing address on date a recorded corporation grant deed conveyed title to the kam court property from homecomings financial llc to chamnam d ung in addition to her brother’s name petitioner’s name appears as lora ung in the when recorded mail to address portion of the deed instructing the registrar-recorder county clerk where to send the deed after it was recorded petitioner’s brother’s name is the only name listed on the deed to the kam court property petitioner’s dollar_figure withdrawal from her fidelity investments retirement account petitioner received a distribution of dollar_figure from her fidelity investments retirement account on date the check issued by fidelity investments to petitioner lists the kam court property as her mailing address petitioner’s dollar_figure withdrawal from her morgan stanley retirement account on date petitioner requested a withdrawal of dollar_figure from her morgan stanley retirement account petitioner listed the kam court property as during the tax_year in addition to the ellen drive address some of petitioner’s employers and banks reported her address a sec_333 east altern street monrovia california there is no evidence in the record that petitioner has ever purchased or owned the property associated with this address the address to which morgan stanley was to mail her distribution check in response to petitioner’s request morgan stanley issued her a check for dollar_figure on date reflecting the kam court property as her mailing address on date respondent sent to petitioner a notice_of_deficiency determining a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure according to respondent the additional tax arises on each separate distribution because the dollar_figure morgan stanley and dollar_figure fidelity investments withdrawals do not qualify for any of the exceptions to the additional tax petitioner timely petitioned the court for redetermination of the deficiency on date and later amended her petition on date petitioner claims that her morgan stanley distribution is exempt from the additional tax because she used the proceeds to pay for qualified_acquisition_costs the stipulation of facts states that the notice_of_deficiency was mailed to petitioner on date however the date on the notice_of_deficiency is date we believe the date in the stipulation of facts was a typographical error on respondent’s part and that date is the date that respondent mailed the notice_of_deficiency to petitioner petitioner received the notice_of_deficiency within the applicable three-year period of limitations see sec_6501 the retirement_plan distribution is premature because petitioner had not attained the age of 59½ at the time of the distribution and would need to qualify under an exception in order to avoid the otherwise automatic additional tax see sec_72 and of a first-time home purchase which qualifies as an exception to the sec_72 additional tax pursuant to sec_72 petitioner makes no argument with respect to her fidelity investments distribution i burden_of_proof opinion the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof as to a factual issue that affects the taxpayer’s tax_liability may be shifted to the commissioner this occurs where the taxpayer introduces credible_evidence with respect to that factual issue and the taxpayer has inter alia complied with substantiation requirements pursuant to the code maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 b petitioner did not contend that the burden should shift and she provided little in the way of records to support her position accordingly the burden_of_proof remains on petitioner ii ten percent additional tax on early distributions from a retirement account a sec_72 to discourage individuals from taking premature distributions from retirement plans congress enacted sec_72 imposing an additional tax of of the portion of such amount which is includible in gross_income sec_72 see also 106_tc_337 s rept no pincite c b supp stating that p remature distributions frustrate the intention of saving for retirement and the committee bill to prevent this from happening imposes a penalty tax of sec_4974 describes the various types of retirement accounts and plans whose distributions are subject_to the additional tax of sec_72 including individual_retirement_accounts iras described in sec_408 petitioner’s morgan stanley and fidelity investments accounts are iras described in sec_408 congress enacted sec_72 to grant relief in certain circumstances from the additional tax examples include premature distributions made as a result of the death of the taxpayer sec_72 because of the taxpayer’s being disabled sec_72 and to pay health insurance premiums for the taxpayer during certain periods of unemployment sec_72 in as part of the taxpayer_relief_act_of_1997 pub_l_no secs and stat pincite congress enacted two more exceptions to the additional tax premature distributions for qualified_education_expenses sec_72 and pertinent to this case premature distributions for first-time homebuyers sec_72 with respect to first-time home purchases congress capped the exemption at a lifetime distribution limit of dollar_figure sec_72 as a result the total potential lifetime tax savings under this provision is dollar_figure of dollar_figure b the first-time home purchase exception a qualified first-time home purchase distribution is a distribution from an ira in an amount not to exceed dollar_figure that is used within days of its receipt to pay qualified_acquisition_costs with respect to a principal_residence of a first-time_homebuyer sec_72 a and b a first-time_homebuyer is an individual who has not had a present ownership_interest in a principal_residence as defined in sec_121 during the two-year period ending on the date_of_acquisition of another principal_residence sec_72 and ii the date_of_acquisition is the date on which a binding contract to acquire the principal residence is entered into or when construction or reconstruction is commenced sec_72 qualified_acquisition_costs are the costs of acquiring constructing or reconstructing a residence and include any usual or reasonable settlement financing or other closing costs sec_72 c the dollar_figure distribution from morgan stanley petitioner contends that her withdrawal of dollar_figure from her morgan stanley ira qualifies for the first-time home purchase exception because she used the money towards the downpayment for the purchase of the kam court property respondent makes three arguments with respect to petitioner’s claim first petitioner does not own the kam court property because her name is not on the deed second even if petitioner’s name was on the kam court property deed she is not a first-time_homebuyer because she had prior ownership within two years of the ellen drive property third again assuming arguendo that petitioner owned the kam court property she did not use the dollar_figure distribution for qualified_acquisition_costs incurred in the year this property was purchased which was only dollar_figure from the actual distribution would be exempt see sec_72 petitioner stated that she owned the kam court property because she made the offer to purchase it and withdrew the dollar_figure from her morgan stanley retirement account to apply towards the downpayment title to real_estate is governed by the laws of the place where it is situated see 99_us_482 under california law a deed is a written instrument conveying or transferring the title to real_property it is an executed conveyance and operates as a present transfer of the real_property estate of stephens v williams p 3d cal i t is clear that if there is only one owner of record of a legal estate or title he is the sole owner thereof even if the ownership is only of the naked legal estate or title i t is plain that under the statute cal civ code sec_683 the legal_title owner may convey the legal_title to himself and another as he is the sole owner of what he conveys ie the legal_title lowenthal v kuntz p 2d cal app 2d petitioner is not the legal_title owner and has failed to prove that she is an equitable_title owner the kam court property deed lists only petitioner’s brother as the owner petitioner submitted an incomplete copy of the residential purchase agreement for the kam court property that does not provide a sufficient basis upon which this court may determine the purchaser of the property an addendum to the residential purchase agreement however lists the buyer of the kam court property as chamnam ung and not petitioner petitioner’s brother also secured the loan in order to purchase the kam court property petitioner did not execute any agreements with her brother with respect to the kam court property at trial petitioner submitted home warranty fee bills for plumbing repairs invoices from home depot and receipts for payments to a contractor to prove that she paid these expenses since she was the kam court homeowner absent legal documentation that confers title on petitioner payments for home repairs are not acquiring constructing or reconstructing costs within the meaning of sec_72 and do not without substantially more constitute or establish either legal or equitable homeownership cal civ code sec_1091 west an estate in real_property can be transferred only by operation of law or by an instrument in writing on the basis of the record we find that petitioner did not hold an ownership_interest in the kam court property because we find that petitioner had no ownership_interest in the kam court property we need not address whether the morgan stanley distribution qualifies under the first-time home purchase exception or whether the dollar_figure distribution was used for qualified_acquisition_costs d the dollar_figure distribution from fidelity investments at trial petitioner produced no evidence that she qualified for any exception from the early withdrawal penalty in fact petitioner stated that she did not object to the imposition of the additional tax with respect to her fidelity investments withdrawal upon the record before us and absent evidence to the contrary we conclude that the dollar_figure distribution petitioner received from fidelity investments is subject_to the additional tax iii sec_6662 accuracy-related_penalty sec_6662 and b imposes a penalty of on the portion of an underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax an understatement of income_tax is substantial within the meaning of sec_6662 if in the case of individuals as relevant here the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax even if we did find that she held an ownership_interest in the kam court property petitioner’s prior ownership in the ellen drive property within two years of the kam court purchase disqualifies her as a first-time_homebuyer pursuant to sec_72 regs respondent bears the burden of production with respect to the imposition of the penalty see sec_7491 and that has been satisfied because the understatement of income_tax exceeds both of the tax required to be shown on the tax_return and dollar_figure see sec_6211 sec_6662 sec_6664 it is petitioner’s burden to establish that the imposition of the penalty is not appropriate because inter alia of a defense such as reasonable_cause under sec_6664 see 116_tc_438 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner worked in several different financial records positions petitioner had her tax_return prepared by pedro aguilar of p a mortgage inc using records and information given to him petitioner testified that she did not provide mr aguilar with the forms 1099-misc miscellaneous income issued by morgan stanley and fidelity investments to avoid liability for a sec_6662 penalty on the grounds of reliance on a tax professional a taxpayer must meet the following three requirements the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner did not review her tax_return before it was filed with respondent and testified that she should have reviewed her tax_return before she signed anything petitioner candidly testified that it was irresponsible of her to not provide mr aguilar with all of the forms and documents including all forms w-2 wage and tax statement and forms 1099-misc that related to the tax_year petitioner failed to satisfy the requirements of neonatology assocs to establish reasonable_cause or that she acted in good_faith with respect to any portion of the underpayment_of_tax or that any portion of the underpayment is due to reasonable_cause petitioner is liable for the sec_6662 accuracy-related_penalty for the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
